Title: To George Washington from the Board of War, 11 June 1779
From: Board of War
To: Washington, George


        
          Sir
          War-Office [Philadelphia] June 11. 1779.
        
        Early in the Spring Mr Garanger shewed to the board a letter from Colo. Hamilton signifying your Excellency’s wish that he would proceed to camp to exhibit the requisite proofs of skill in his profession as an officer of Bombardiers to intitle him to employment in the United States. On that occasion we advanced him five hundred dollars. In May he returned hither, without having made any experiment. Another letter from Colo. Hamilton at this time repeated the desire that Mr Garanger might return to camp as soon as he had finished his private business at this place. Upon considering his case we reported to Congress that a further advance of 1500 dollars should be made him. This is now done, to enable him to prosecute the intentions of his first going to camp. We have to request your Excellency that as soon as may be opportunity may be given him to make the necessary experiments for determining whether or not it is expedient to engage him in the service of the states, that if it is not no farther expences may arise concerning him. A copy of the resolution of Congress in the case is inclosed. We are, very respectfully, your most obedt servants
        
          Tim. Pickering pr Order
        
      